            Case 5:21-cv-00275-J Document 6 Filed 04/28/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CAMEO HOLLAND, an Individual and                 )
Next of Kin to Minor Child, S.R., Deceased,      )
                                                 )
              Plaintiff,                         )
                                                 )      Case No. CIV-21-275-J
v.                                               )
                                                 )      JURY TRIAL DEMANDED
CITY OF OKLAHOMA CITY and                        )
WADE GOURLEY, individually,                      )
COREY ADAMS, individually,                       )
JARED BARTON, individually,                      )
BRAD PEMBERTON, individually,                    )
BETHANY SEARS, individually                      )
JOHN SKUTA, individually                         )
                                                 )
              Defendants.                        )

      DEFENDANT CITY OF OKLAHOMA CITY’S MOTION TO DISMISS

       COMES NOW Defendant, the City of Oklahoma City, by and through its

attorneys of record, Richard N. Mann and Katie Goff, Assistant Municipal Counselors,

and pursuant to Rules 12(b)(6) of the Fed.R.Civ.P. and 51 O.S. § 151, et seq. moves this

Court to Dismiss this action as is more fully set in the Brief in Support below.

                                  BRIEF IN SUPPORT

                                STATEMENT OF CASE

       1.     On March 30, 2020, Plaintiff filed her Complaint alleging causes of actions

pursuant to 42 USC § 1983 including, against Defendant City, “Negligent Training and

Supervision” and “Deliberate Indifference-Policy, Practice Custom.” Complaint at

¶¶171-226, Doc. 1. Plaintiff also alleges against Defendant City a state law cause of

action, “Wrongful Death-Negligence.” Complaint at ¶227-243, Doc. 1These causes of
            Case 5:21-cv-00275-J Document 6 Filed 04/28/21 Page 2 of 3




action arise from an Oklahoma City Police Department use of force occurring on or about

November 23, 2020.

       2.     Plaintiff served the City with this Action on or about April 7, 2021. 1

       3.     At ¶¶257-258, under the heading “Punitive Damages” Plaintiff alleges she

is entitled to punitive damages against all defendants on her §1983 causes of action. She

further alleges that she is entitled to punitive damages against the City on her state law

causes of action. A plaintiff cannot obtain such an award against a municipality under

federal or state law.

                          ARGUMENT AND AUTHORITIES

       Proposition No. 1. Plaintiff’s Request for Punitive Damages
                          against Defendant City must be Dismissed.

       The Complaint seeks recovery from the Defendants for “punitive damages.”

Complaint at ¶256-258, Doc. 1. However, Plaintiff is not entitled to recovery punitive

damages against the City under either federal or state law. Section 154(c) of the GTCA

states that “[n]o award for damages in an action or any claim against the state or a

political subdivision shall include punitive or exemplary damages.” Additionally, in City

of Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981), the Supreme Court held that

punitive damages are not available against a municipality in a § 1983 claim.

Accordingly, Plaintiff’s request for punitive damages against the City of Oklahoma City

must be dismissed.

1
  Plaintiff has also named several OCPD officers and the Chief of Police in this Petition
in both their individual and official capacities, but they have not yet been served. Punitive
Damages would not be proper against them in their official capacity though either.

                                             2
           Case 5:21-cv-00275-J Document 6 Filed 04/28/21 Page 3 of 3




                                     CONCLUSION

       For reasons stated herein, Plaintiff’s action should be dismissed.

                                          Respectfully submitted,

                                          KENNETH JORDAN
                                          Municipal Counselor

                                    By: /s/ Katie Goff
                                        Richard N. Mann, OBA #11040
                                        Katie Goff, OBA #32402
                                        Assistant Municipal Counselors
                                        200 North Walker, Suite 400
                                        Oklahoma City, Oklahoma 73102
                                        (405) 297-2451
                                        richard.mann@okc.gov
                                        katie.goff@okc.gov
                                        Attorneys for Defendant
                                        City of Oklahoma City


                             CERTIFICATE OF MAILING

       I hereby certify that on the 28th day of April, 2021, I electronically transmitted the
attached Defendant City of Oklahoma City’s Motion to Dismiss to the Clerk of Court
using the ECF System for filing and transmittal of a Notice of Electronic Filing to the
following ECF registrants: Rand C. Eddy, rand@lawokc.com, Attorney for Plaintiff.

                                          /s/ Katie Goff




                                             3
